Citation Nr: 1818596	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in August 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new examination and opinion are warranted.  The medical opinions of record are not sufficient to make an informed decision.  In the August 2011 VA examination report, the examiner opined that the Veteran's service-connected ulcerative colitis, ventral hernia, and colon cancer residuals would not affect his ability to do sedentary work.  However, no explanation was provided.  In light of the fact that he has weakness, lack of stamina, and the need to use the bathroom multiple times during the day, the examiner must discuss the functional effects of the Veteran's service-connected disabilities in terms of his ability to engage in sedentary work.  



The medical opinions provided by the Veteran are also insufficient.  A September 2017 letter from C. Lloyd-Turney, MD, states that the Veteran may not be able to hold a job due to his abdominal problems and diarrhea.  However, no explanation was provided, and the word "may" indicates the speculative nature of this statement.  A December 2012 letter from J. Callaway, MD, states that the Veteran had chronic unremitting symptoms that prevented him from sustaining meaningful work.  However, no explanation was provided or discussion as to how the Veteran's symptoms affected his ability to engage in sedentary work.  

The Board also notes that the above opinions and almost all the medical evidence of record, apart from a recent colonoscopy, are over five years old.  The August 2011 VA examination was performed over six and a half years ago, and there are no VA treatment records dated after December 2009.  Thus, updated medical records and examination will ensure a more thorough and current assessment of the Veteran's disability picture. 

An April 2014 letter from the Social Security Administration (SSA) reflects that the Veteran was issued SSA disability benefits that were to begin in June 2014.  The Veteran stated at the August 2017 hearing that the SSA disability benefits were based on his gastrointestinal problems.  These records are not in the file, and clearly are relevant to the claim.  Appropriate efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and authorize the release of any private treatment records related to his ulcerative colitis, colon cancer residuals, and ventral hernia dated since 2009, including from Choice Medicine.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 



2. Add to the claims file the Veteran's outstanding VA treatment records dated since December 2009. 

3. Make appropriate efforts to obtain the Veteran's Social Security Administration records pertaining to his claim for disability benefits.

4. Then, arrange for a VA examination to assess the impact of the Veteran's service-connected disabilities on his occupational functioning.  

The examiner should discuss whether and how the Veteran's service-connected disabilities would affect his ability to engage in sedentary work, with a complete explanation.  The examiner should consider the Veteran's assertion that he has poor sleep because of the need to get up to use the bathroom three to four times a night, as well as his assertion that he has to use the bathroom at least 10 times a day.  

5. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




